Citation Nr: 1144505	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  11-05 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to October 1947. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an April 2010 rating decisions of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and credible evidence does not show that the Veteran's hearing loss is causally related to his military service. 

2.  The competent and credible evidence does not show that the Veteran's tinnitus is causally related to his military service. 



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Tinnitus was not incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record, including testimony provided at a September 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and 

conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Court has historically held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran testified during his September 2011 hearing that he had tinnitus during service and that he first noticed his hearing loss about two or three years after discharge.  He also indicated that he was a deck hand while on active duty, although he worked at first in the engine room but could not continue as he is claustrophobic.

The Veteran's DD 214 indicates that he was a machinist helper prior to service and that he engaged in that occupation from November 1943 to July 1944.  

The Veteran's induction examination dated November 1945 indicates 15/15 hearing bilaterally.  The separation examination reflects that hearing was 20/20 on coin click testing, 15/15 on whispered voice testing, and 15/15 on spoken voice testing.  There is no record of treatment for ear problems or complaints of hearing loss during active service.  

The post-service evidence includes a January 2010 audiological evaluation report indicating a history of ear infections and the previous placement of a tube in the right ear.  There was moderate to severe mixed hearing impairment bilaterally.  The provider indicated that it could not be determined at that time if the Veteran's hearing loss is secondary to his military experience.  

The Veteran was afforded a VA examination during March 2010.  The examiner reviewed the claims file and medical records, noting noise exposure as a machinist while on board a ship.  The Veteran reported first noticing hearing loss and tinnitus fifteen years ago.  He also reported problems with his middle ear, to include having a tube inserted in his right ear a few years ago.  Objectively, the ear canals were free of cerumen, with twisted ear canals obstructing the view of the tympanic membrane.  The examiner concluded that the current hearing loss was not due to active service, explaining that there is no scientific basis for delayed-onset hearing loss and no evidence that the Veteran's middle ear problems began while in-service.

The examiner also noted that there were no in-service hearing tests found in the Veteran's records.  Clearly, this is incorrect, as audiometric testing was conducted at induction and discharge, as previously discussed.  However, the Board finds that there is no prejudice in the examiner's not finding the in-service hearing testing as the Veteran's records show no indication of hearing loss during active service.

Again, the medical evidence of record does not relate any current hearing loss or tinnitus to active service.  As noted above, a VA medical opinion, offered following examination of the Veteran and after a review of the relevant records, indicates that there is no scientific basis for delayed onset noise-induced hearing loss.  The rationale was clearly articulated and was based in part on the Veteran's own statements.  For these reasons, the opinion is deemed highly probative and it has not been refuted elsewhere in the record.  

The Veteran himself believes that his hearing loss and tinnitus are related to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time and the reported delayed onset of symptoms, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  

With respect to the Veteran's own contentions that he experienced tinnitus during service and hearing loss just following discharge, the Board finds that such statements are not credible.  In this regard, the Board notes that the Veteran told the VA examiner that he had an onset of tinnitus and hearing loss fifteen years prior to the March 2010 VA examination.  During hearing testimony, the Veteran contended that he had tinnitus and hearing loss for more than fifty years prior.  Such discrepancy is substantial and detracts from the probative value of the Veteran's more recent contention that his hearing loss was manifest very soon after service.  Moreover, even if the Board were to accept the Veteran's September 2011 testimony indicating an onset of hearing loss symptomatology approximately two to three years following service, this still would not enable a grant of service connection.  Indeed, the testing performed upon separation showed no abnormalities.  Thus there is still no continuity dating to service and no competent opinion of nexus.  

In conclusion, the Board finds that service connection for the Veteran's hearing loss and tinnitus must be denied as the preponderance of the evidence is against a finding that the disabilities are related to active service.  Indeed, there is no competent evidence linking the Veteran's current disabilities to any incident of active service.  There is additionally no competent evidence which indicates that the Veteran had hearing loss within one year of active service.  Additionally, the record does not establish a continuity of tinnitus and hearing loss.  Rather, he expressly denied problems at his separation examination, and the clinical record reveals no treatment for years after discharge.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As already discussed, the Veteran's most recent contentions concerning the onset of bilateral hearing loss and tinnitus have been found not credible by the Board due to the inconsistency of his statements.

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current hearing loss disability and tinnitus are related to active service.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


